Citation Nr: 1408924	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left rib injury, with pain of the chest, back, neck and shoulder.  

2.  Entitlement to service connection for residuals of a wound of the right knee.

3.  Entitlement to service connection for arthritis of the back, neck, shoulders, and hips.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  While the Veteran initially appealed 17 issues, he restricted his appeal to those issues that have been enumerated plus the matter of service connection for ischemic heart disease.  Service connection for heart disease was awarded by the RO in a June 2011 rating decision and is no longer part of the current appeal.  

In October 2010, a formal hearing was held at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran requested an additional video conference hearing before the Board that was scheduled for October 2012, but the record shows that he failed to report for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran contends that service connection is warranted for left rib, right knee, low back, neck, shoulder, and hip disorders, as well as tinnitus, all of which he believes are related to exposure to mortar fire while he was serving in the Republic of Vietnam (RVN).  It is noted that the Veteran had RVN service from October 1967 to October 1968 and that combat participation is conceded.  He has stated that he sustained these injuries when an explosion from mortar fire threw him off the top of a bunker causing injury.  This and other combat acoustic trauma is also claimed as responsible for his tinnitus.  The Veteran was afforded an audiometric examination in March 2008 at which a diagnosis of tinnitus was made, and was examined by VA in November 2011 regarding his other claimed disabilities.  On those occasions, the examiners opined that it was less likely than not (less than 50 percent probability) that the claimed disabilities were incurred in or caused by an in-service injury or event.  The only rationale provided was that there were no complaints or manifestations of tinnitus, left rib, right knee, back, neck, shoulder, or hip disorders in service or until many years after separation from active duty.  

The Board notes that, in sworn testimony, the Veteran has stated that he has had left rib, right knee, back, neck, shoulder, and hip pain as well as tinnitus continuously since service.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  As noted, combat exposure has been conceded regarding service connection for other disabilities unrelated to this appeal, including posttraumatic stress disorder (PTSD).  The provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

While the examiner did address the Veteran's assertion of incurrence in combat, continuity of symptomatology since service was not addressed.  The Board notes that 
the examiners should specifically acknowledge and discuss the Veteran's sworn hearing testimony that he suffered from complaints of pain in these areas and tinnitus during and in the years after his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

In light of the Veteran's lay statements, the Board finds that the most recent VA physical examinations are inadequate for evaluation purposes and that further development of the evidence is necessary in this case.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the Veteran's statements in support of his claim regarding his left rib pain, as well as VA treatment reports of record which note that the Veteran has a current diagnosis of tinnitus, degenerative joint disease of the lumbar spine, and right knee, the Veteran's claims for service connection should be remanded for additional VA examinations so as to determine whether any currently-diagnosed left rib, right knee, back, neck, shoulder, hip, or tinnitus, is etiologically-related to his period of active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any pertinent medical treatment received since March 2008.  Appropriate efforts should be taken to obtain copies of records from any identified providers.

2.  Following completion of the above, the RO/AMC should arrange for the examiner who performed the March 2008 audiology examination and the November 2011 VA examiner to render supplemental opinions regarding the nature and etiology of the Veteran's tinnitus and left rib, right knee, back and hip disabilities.  If those examiners are not available, additional examinations should be performed.  The examiners should be requested to render opinions, in light of the Veteran's lay statements contained in the claims folder, regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's tinnitus and any current left rib, right knee, back, neck, shoulder and hip disabilities are related to service.  The examiner must specifically comment on the Veteran's sworn testimony.  The mere absence of inservice treatment for the disorder is an insufficient basis for a negative opinion.  The claims folder should be made available for review in connection with the examinations.  The examiners should provide complete rationale for all conclusions reached.  

If either examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

